Citation Nr: 0311553	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from April 1943 to December 
1945, and from March 1946 to May 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1999, 
which denied service connection for bilateral hearing loss.  
In November 2002, the veteran withdrew a request for a Board 
hearing.


FINDINGS OF FACT

The veteran, who is already service-connected for bilateral 
otitis media, also has bilateral hearing loss which began in 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from April 1943 to December 
1945, and from March 1946 to May 1950.  He served in the 
Navy, and the rates noted on his records included seaman and 
fireman.   

Service medical records show that in June 1943 the veteran 
was seen with the complaint of pain in the right ear, and 
bulging and reddening of the tympanic membrane was noted.  He 
was transferred to a hospital for treatment.  On admission, 
it was noted that he had no loss of hearing in that ear.  
There was a history that six years earlier he had had pain in 
the right ear with some resulting deafness but hearing had 
returned following drainage with surgical intervention.  On 
examination, there was discharge present in the right ear, 
the drum was perforated, and the meatus was inflamed.  There 
was no mastoid tenderness.  The left ear was normal.  He was 
treated, and 12 days later, his ear was noted to be well and 
dry.  In December 1944, it was noted by history that from 
1935 to 1939 he had had a chronic discharge from his left 
ear.  Currently, he had a small perforation of the drum.  On 
the separation examination in December 1945, a healing scar 
in the left drum was noted.  Hearing was 15/15 to the 
whispered and spoken voice, bilaterally.  

The entrance examination in March 1946 did not disclose any 
ear or hearing abnormalities.  On an examination in September 
1948, both drums were noted to be scarred and retracted, but 
with no inflammation.  On the May 1950 separation 
examination, his hearing was 15/15 bilaterally to the spoken 
and whispered voice.  

On a VA examination in October 1950, the veteran said he had 
had aching and discharge from the ears in service.  He said 
that his ears had not ached or discharged since, but that his 
hearing was not as good as before.  On examination, the 
auditory canals were normal, and there was no discharge.  
Both tympanic membranes were retracted and showed scars from 
healed perforations.  There were no perforations currently 
shown.  Ordinary conversation was heard at 20 feet with each 
ear.  A chart of an audiogram at the time appears to depict 
some hearing loss in both ears.  The examiner noted that, 
apparently by audiogram, there was a bilateral hearing loss 
of 1.6 percent in the speech range.  The only residuals noted 
from the attacks of acute otitis media that he had while in 
service were the retraction of the drums and the scars from 
the healed perforation.  The diagnosis was chronic bilateral 
nonsuppurative otitis media.

By rating decision dated in January 1951, service connection 
for chronic bilateral nonsuppurative otitis media was 
granted, and assigned a noncompensable evaluation.  

In February 1989, the veteran underwent a hearing evaluation 
at the Louisiana State University Medical Center.  He said 
that he had noticed a deterioration in his hearing in the 
left ear over the past 3 years, and that audiometric tests 
had shown that the hearing in his right ear had deteriorated 
as well.  He had previously been told that he had 
otosclerosis.  He had a history of noise exposure from 
working on a ship.  Pure tone testing revealed a severe loss 
in the left ear and moderate loss in the right ear.  The 
impression was that the veteran had severe to moderate 
primarily conductive hearing loss in the right ear, and 
severe mixed hearing loss in the left ear.  It was commented 
that prior audiograms from May 1986, February 1988, and 
February 1989 showed a drop in the air conduction thresholds.  
In the right ear, thresholds had dropped approximately 25 to 
30 decibels or more across the frequency range of 250 to 4000 
hertz, and the left ear thresholds had dropped 15 to 25 
decibels, particularly at the 1000 and 2000 hertz 
frequencies.  The February 1989 audiogram disclosed pure tone 
thresholds above 40 decibels at all frequencies from 55 to 
4000 hertz bilaterally.  Discrimination was noted to be 96 
percent in the right ear and 84 percent in the left ear.  

Audiograms conducted by the Browne-McHardy Clinic in November 
1990 and January 1991 indicate hearing loss in both ears, 
worse on the left.  The hearing threshold was 40 or more 
decibels at least one of the frequencies from 500 to 4000 
hertz in each ear.  

Records from M. Garrett, M.D., dated from 1993 to 1994 show 
the continued presence of bilateral hearing loss, worse on 
the left.  As history, it was noted tat he veteran had 
undergone surgery on the ears in 1990.  In September 1993, he 
underwent nose and ear surgery, which included suctioning of 
copious serous fluid and insertion of a tube in each ear.  
According to an August 1994 letter from Dr. Garrett, the 
veteran complained of a feeling of blockage and stuffiness in 
the ears, with difficulty hearing.  Examination disclosed a 
tube present in the left tympanic membrane; however, the 
right tube had been extruded and there was serous otitis 
media.  There was marked purulent discharge from the nasal 
pharynx.  The diagnosis was allergic rhinitis with secondary 
serous otitis media.  

In April 1998, the veteran filed a claim for service 
connection for hearing loss.  

VA outpatient treatment records dated from 1999 to 2001 show 
that in April 2000, he reported a history of having been in 
the Navy from 1943 to1945, and again from 1946 to 1950.  He 
had been in the Merchant Marines from 1968 to 1991.  After 
that, he had worked at an airport, checking people in on a 
shuttle.  On an audiology consult in September 2000, he 
reported a long standing history of hearing loss in both 
ears, worse on the left.  He also said that he had suffered 
from vertigo 8-9 years ago.  He reported noise exposure from 
a bomb dropped from an airplane, and said he had served as an 
anti-aircraft crewman aboard a destroyer.  Audiology testing 
showed a mild to moderate mixed loss in the right ear, and a 
moderately severe to severe mixed loss in the left ear.  Word 
recognition was excellent in the right ear and severely 
reduced in the left ear.  

In October 2000, he was evaluated in the primary care clinic.  
His complaints included decreased hearing in the left ear 
since service.  On examination, the tympanic membranes were 
opaque, and there was left tympanosclerosis.  The impression 
was hearing loss of questionable etiology.  On an ENT surgery 
clinic note dated in November 2000, the veteran reported that 
he had had hearing loss, worse on the left, since World War 
II, which had worsened since then.  He had had otologic 
surgery in the left ear.  Audiogram disclosed mild to 
moderate sensorineural hearing loss in the right ear with 
excellent discrimination, and moderate to severe, primarily 
sensorineural hearing loss in the left ear, with poor 
discrimination.  The right tympanic membrane was thickened 
and mildly retracted, with no fluid.  The left tympanic 
membrane had tympanosclerosis with mild retraction and no 
fluid.  The impression was primarily sensorineural hearing 
loss, asymmetric, with a question of a mixed component.  In 
February 2001, again a history of hearing loss worse on the 
left since World War II was noted, with noise exposure from 
airplane bomb.  He said he had had approximately 10 tubes 
paced in the left ear and 2 on the right, with continued 
drainage while the tubes were in place.  He had had no 
drainage or pain in the last year.  

On a VA examination in March 2001, the veteran reported a 
history of otitis media in the left ear, with 8 procedures 
done by a private physician several years earlier with no 
apparent improvement in his hearing.  He said he had never 
had problems with his right ear.  On examination, the 
external auditory canals were clear and dry.  Both tympanic 
membranes were intact but were slightly dull and retracted.  
The left ear drum was scarred.  There was of evidence of 
recent inflammation in either ear.  

Besides service-connected bilateral otitis media which is 
rated noncompensable, the veteran has other service-connected 
disabilities including post-traumatic stress disorder (PTSD) 
which is rated 100 percent disabling.

II.  Analysis

With respect to the claim for service conection for bilateral 
hearing loss, the file shows adequate VA compliance with the 
notice and duty to assist provisions of the law.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connectioni may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran had periods of active duty in the Navy from 1943 
to 1950, including service in World War II.  No doubt he was 
exposed to loud noise in service, including while performing 
shipboard duties.  He is already service-connected for 
bilateral otitis media, and it is known that hearing loss may 
accompany that condition.  A VA examination in 1950, just 
several months after active duty, noted the otitis media, and 
an audiogram at that time apparently showed a small amount of 
hearing loss.  Medical records from many years later show 
bilateral hearing loss of a mixed type.  The medical records 
dated to 2001 include information of the current existence of 
a bilateral hearing loss disability under the standards of 
38 C.F.R. § 3.385, and there is a sufficient chain of 
evidence to trace the condition to onset during service.

With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
bilateral hearing loss began during his active duty.  The 
condition was incurred in service, warranting service 
connection.







ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

